Case 19-30367    Doc 45   Filed 07/31/20 Entered 07/31/20 12:18:51   Desc Main
                            Document     Page 1 of 1



              UNITED STATES BANKRUPTCY COURT
        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

  IN RE:                                 CHAPTER 13
                                         Case No. 19-30367
  Vincent A. Tortorello                  Judge A. Benjamin Goldgar

                     Debtor.


                          NOTICE OF OBJECTION

        DIMON HOMES, LLC objects to the Objection to Notices of
 Postpetition Fees filed by Dimon Homes, LLC and Motion to Disallow Post-
 Petition fees, filed as Document 42.

                                           Respectfully submitted,

                                           DIMON HOMES, LLC

                                       By: /s/ Ashley K. Rasmussen
                                           One of Its Attorneys




 Cohen Dovitz Makowka, LLC
 Ashley K. Rasmussen
 Attorney No. 6308095
 10729 West 159th Street
 Orland Park, Il 60467
 (708) 460-7711
 Bankruptcy@cdm.legal
